DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 7 and 21 in the reply filed on 01/07/2022 is acknowledged.
Applicant’s amendment of claims 1-6, 8-17, 19, and 22 in the reply filed on 01/07/2022 is acknowledged.
Claims 1-6, 8-20, and 22 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-6, 8-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Park et al., US 2009/0283763 discloses all limitations of claim 1 except for that “an underlayer is provided in a lower layer of the oxide semiconductor layer, at least one slit that surrounds at least a part of at least one conductive region among the plurality of conductive regions is formed in the underlayer, and at least a part of the at least one conductive region is provided in the at least one slit.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, prior-art fails to disclose a thin film transistor comprising “a slit that surrounds the intermediate is formed in a portion of the underlayer between the channel regions of the oxide semiconductor layer adjacent to each other, the at least one resistive region is formed in a portion of the oxide semiconductor layer covering an opening end face of the slit, 
In re Claim 17, prior-art fails to disclose a manufacturing method of a thin film transistor  comprising  step of “forming a hydrogen blocking layer that covers the at least one channel region and the at least one resistive region in the oxide semiconductor layer.” Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893